
	
		I
		111th CONGRESS
		1st Session
		H. R. 1508
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Wexler (for
			 himself and Mr. Nadler of New York)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code,
		  relating to protective orders, sealing of cases, disclosures of discovery
		  information in civil actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2009.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions
				on protective orders and sealing of cases and settlements
						(a)(1)A court shall not enter
				an order under rule 26(c) of the Federal Rules of Civil Procedure restricting
				the disclosure of information obtained through discovery, an order approving a
				settlement agreement that would restrict the disclosure of such information, or
				an order restricting access to court records in a civil case unless the court
				has made findings of fact that—
								(A)such order would not restrict the
				disclosure of information which is relevant to the protection of public health
				or safety; or
								(B)(i)the public interest in
				the disclosure of potential health or safety hazards is outweighed by a
				specific and substantial interest in maintaining the confidentiality of the
				information or records in question; and
									(ii)the requested protective order is no
				broader than necessary to protect the privacy interest asserted.
									(2)No order entered in accordance with
				paragraph (1), other than an order approving a settlement agreement, shall
				continue in effect after the entry of final judgment, unless at the time of, or
				after, such entry the court makes a separate finding of fact that the
				requirements of paragraph (1) have been met.
							(3)The party who is the proponent for
				the entry of an order, as provided under this section, shall have the burden of
				proof in obtaining such an order.
							(4)This section shall apply even if an
				order under paragraph (1) is requested—
								(A)by motion pursuant to rule 26(c) of
				the Federal Rules of Civil Procedure; or
								(B)by application pursuant to the
				stipulation of the parties.
								(5)(A)The provisions of this
				section shall not constitute grounds for the withholding of information in
				discovery that is otherwise discoverable under rule 26 of the Federal Rules of
				Civil Procedure.
								(B)No party shall request, as a
				condition for the production of discovery, that another party stipulate to an
				order that would violate this section.
								(b)(1)A court shall not approve
				or enforce any provision of an agreement between or among parties to a civil
				action, or approve or enforce an order subject to subsection (a)(1), that
				prohibits or otherwise restricts a party from disclosing any information
				relevant to such civil action to any Federal or State agency with authority to
				enforce laws regulating an activity relating to such information.
							(2)Any such information disclosed to a
				Federal or State agency shall be confidential to the extent provided by
				law.
							(c)(1)Subject to paragraph
				(2), a court shall not enforce any provision of a settlement agreement
				described under subsection (a)(1) between or among parties that prohibits 1 or
				more parties from—
								(A)disclosing that a settlement was
				reached or the terms of such settlement, other than the amount of money paid;
				or
								(B)discussing a case, or evidence
				produced in the case, that involves matters related to public health or
				safety.
								(2)Paragraph (1) does not apply if the
				court has made findings of fact that the public interest in the disclosure of
				potential health or safety hazards is outweighed by a specific and substantial
				interest in maintaining the confidentiality of the information.
							(d)When weighing the
				interest in maintaining confidentiality under this section, there shall be a
				rebuttable presumption that the interest in protecting personally identifiable
				information relating to financial, health or other similar information of an
				individual outweighs the public interest in disclosure.
						(e)Nothing in this
				section shall be construed to permit, require, or authorize the disclosure of
				classified information (as defined under section 1 of the Classified
				Information Procedures Act (18 U.S.C.
				App.)).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders
				and sealing of cases and
				settlements.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect 30
			 days after the date of enactment of this Act; and
			(2)apply only to
			 orders entered in civil actions or agreements entered into on or after such
			 date.
			
